Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 17, 2020

                                          No. 04-20-00120-CV

                                       IN RE Brandon HJELLA

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

       On March 17, 2020, relator filed a request asking this court to hold in abeyance any
determination regarding this original proceeding until he files his reply on or about March 19,
2020. The request is GRANTED and relator’s reply is due no later than March 19, 2020.

           It is so ORDERED on March 17, 2020.


                                                                              PER CURIAM




ATTESTED TO: _____________________________
                   Michael A. Cruz,
                   Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI15792, styled Red McCombs Motors, Ltd. v. Brandon Hjella,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.